NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


BELTWAY CAPITAL, LLC,                          )
                                               )
             Appellant,                        )
                                               )
v.                                             )   Case No. 2D16-437
                                               )
NIGEL LUCOMBE; CIRCLE TRUSTEE                  )
COMPANY INC.; and MORTGAGE                     )
ELECTRONIC REGISTRATION                        )
SYSTEMS, INC., as nominee for                  )
First Franklin, a division of                  )
National City Bank,                            )
                                               )
             Appellees.                        )
                                               )

Opinion filed February 17, 2017.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Manuel Farach of McGlinchey Stafford,
Fort Lauderdale, for Appellant.

Adam J. Knight, Laura L. Whiteside,
and Matthew A. Kassel of Hicks
Knight, P.A., Tampa, for Appellees
Nigel Lucombe and Circle Trustee
Co., Inc.

No appearance for Appellee Mortgage
Electronic Registration Systems, Inc.



SLEET, Judge.
              Beltway Capital, LLC (the bank), appeals the trial court's order dismissing

its amended complaint without prejudice for failure to contain a verification pursuant to

Florida Rule of Civil Procedure 1.110(b)1 and denying its motion for leave to amend.

Because the motion to dismiss was not properly noticed and the trial court abused its

discretion in denying the bank's motion to amend the complaint, we reverse.

              The bank's initial complaint for foreclosure against Nigel Lucombe

contained a verification pursuant to rule 1.110(b). The bank subsequently filed an

amended complaint but omitted the required verification. Lucombe filed a motion to

dismiss challenging, among other things, the bank's failure to comply with rule 1.110(b).

The trial court denied the motion; Lucombe then filed an answer and affirmative

defenses but did not again challenge the missing verification. On the morning of trial,

Lucombe orally moved to dismiss arguing that by failing to attach a verification to its

complaint, the bank had failed to state a cause of action for foreclosure. Lucombe

contended that he could raise this motion without prior notice and on the morning of trial

pursuant to rule 1.140(h)(2). The trial court granted the motion to dismiss and denied

the bank's motion to amend, finding that the bank's failure to verify the amended

complaint was a fatal defect not capable of being corrected by amendment. The bank

now appeals from this order. We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A);

Valcarcel v. Chase Bank USA NA, 54 So. 3d 989, 990 (Fla. 4th DCA 2010) ("An order




              1
                Rule 1.110(b)'s verification requirement was added by the Florida
Supreme Court in 2010. The supreme court amended the rule in 2014, moving the
verification requirement from rule 1.110(b) to rule 1.115(e). The bank filed its first
amended complaint on December 30, 2011.

                                           -2-
dismissing an action without prejudice and without granting leave to amend is a final

appealable order.").

              We review a trial court's ruling on the sufficiency of a complaint de novo.

See Donado v. PennyMac Corp., 174 So. 3d 1041, 1042 (Fla. 4th DCA 2015)

("Because appellants' issue pertains to the sufficiency of the initial complaint, the

appropriate standard of review is de novo."). The bank was required to attach a

verification to its complaint pursuant to rule 1.110(b) and section 702.015, Florida

Statutes (2013). While a failure to include a verification may result in a dismissal

without prejudice, the verification is not an element of a cause of action to foreclose on

a note and mortgage. See Kelsey v. SunTrust Mortg., Inc., 131 So. 3d 825, 826 (Fla.

3d DCA 2014) ("[F]oreclosure plaintiffs must show: (1) an agreement, (2) a default, (3)

an acceleration of debt to maturity, and (4) the amount due." (citing Ernest v. Carter,

368 So. 2d 428, 429 (Fla. 2d DCA 1979))); see also Campbell v. Wells Fargo Bank,

N.A., 204 So. 3d 476, 480 (Fla. 4th DCA July 6, 2016) (holding that compliance with the

verification requirement is not a "mandatory condition[] precedent to suit" and that the

trial court has discretion whether to dismiss the complaint for failure to comply).

Accordingly, the bank's failure to include a verification pursuant to rule 1.110(b) is not a

defense that may be raised at any time under rule 1.140(h).

              A bank's failure to comply with rule 1.110(b) is subject to a motion to

dismiss pursuant to rule 1.420(b), which provides that "[a]ny party may move for

dismissal of an action or of any claim against that party for failure of an adverse party to

comply with these rules or any order of court." Rule 1.420(b) requires that a notice of

hearing on a motion to dismiss be served in accordance with rule 1.090(d), which

mandates service of a copy of the motion and a notice of hearing on the motion "a

                                            -3-
reasonable time before the time specified for the hearing." Therefore, Lucombe was

required to file and properly notice a motion to dismiss based on the bank's failure to

comply with rule 1.110(b). Indeed, Lucombe had filed such a motion, which the court

denied. While a trial court may reconsider an earlier ruling that it had made, under the

circumstances here we conclude that it was improper for the trial court to hear and grant

this oral motion on the morning of trial when the bank had not been properly noticed.

              We also note that Lucombe's use of the verification requirement to delay a

trial on the merits overlooks the legislature's intent in enacting section 702.015. "The

certification requirement of the statute was not intended to be a prerequisite to suit but

was instead intended to expedite the foreclosure process." Campbell, 204 So. 3d at

479-80 (citing § 702.015(1) ("The Legislature intends that this section expedite the

foreclosure process by ensuring initial disclosure of a plaintiff's status and the facts

supporting that status, thereby ensuring the availability of documents necessary to the

prosecution of the case.")). The verification requirement was also intended to avoid a

waste of judicial resources. See In re Amendments to the Fla. Rules of Civil Procedure,

44 So. 3d 555, 556 (Fla. 2010). Allowing a defendant to ambush the plaintiff by waiting

until the morning of trial to orally raise a motion to dismiss based on the verification

requirement does not further this purpose; it only delays resolution of the foreclosure

suit. This court has previously held that objections to a party's compliance with a

statutory verification requirement can be waived if not timely raised. See, e.g., Martinez

v. Abraham Chevrolet-Tampa, Inc., 891 So. 2d 579, 581 (Fla. 2d DCA 2004) (holding

that a challenge to the verification of a complaint under section 760.11(1), Florida

Statutes (2001), could be waived by failing to raise it at a time when the plaintiff "could

have timely submitted an amended claim").

                                            -4-
              In this case, the trial court should have allowed the bank an opportunity to

amend the complaint. The lack of a verification is not the kind of error that cannot be

corrected by amendment. See Rivero v. Rivero, 111 So. 3d 233, 234 (Fla. 4th DCA

2013) ("The failure to verify a pleading which, by statute, is required to be verified does

not constitute a jurisdictional defect; verification may be supplied by an amendment and

relate back to the time the original unverified pleading was filed."). "Florida Rule of Civil

Procedure 1.190(a) requires that leave to amend be freely given unless a party has

abused the privilege to amend." Rohlwing v. Myakka River Real Props., Inc., 884 So.

2d 402, 406 (Fla. 2d DCA 2004) ("Because a dismissal with prejudice is the ultimate

sanction in the civil justice system, it is reserved for the most aggravating

circumstances."). Accordingly, we reverse and remand for the trial court to allow the

bank to file an amended complaint that complies with rule 1.110(b).

              Reversed and remanded with instructions.


CASANUEVA and SILBERMAN, JJ., Concur.




                                            -5-